UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR - 6 2003

This letter is in response to your e-mail dated December 11,2002, requesting information
regarding your previous correspondence to the Office of Special Education Programs (OSEP)
In your e-mail you indicate that the concerns you posed concerning the Tulsa Public School
District and the Oklahoma State Department of Education (OSDE) were not adequately
addressed.
However, the OSDE conducted an on-site focused compliance review on May 4, 2001 in
response to your concerns. As indicated in the communication sent to you on September 10,
2001, although the complaint procedures applicable to Part B of the Individuals with Disabilities
Education Act (Part B), prior to May 11, 1999, included a provision that after a complaint had
been filed with the State and the State had acted on it, either party to the complaint could
request the U.S. Secretary of Education to review the State's final decision; on March 12, 1999
new final regulations were published that no longer include a Secretarial review process. The
new regulations became effective May 11, 1999, which is before you filed your complaint and
the Department received your request for review. The Secretarial review process is no longer
available. Therefore, in regard to your complaint related to the Tulsa Public School District ant
the OSDE, you have exhausted the avenues available to you. Part B also provides a procedure
for filing a due process hearing against school systems.
If you have additional concerns regarding the Tulsa Public School District please contact:
Ms. Misty Kimbrough
Interim Assistant State Superintendent for Special Education
Oklahoma State Department of Education
2500 N. Lincoln Blvd.
Oklahoma City, OK 73105-4599
(405) 521-4873
OSEP will be responding to your request for documents in a separate letter.
Sincerely,
Stephanie S. Lee.
Director
Office

cc:

of

Special

Education

Programs

Misty Kimbrough

400 MARYLAND A V E , S W WASHINGTON, D.C. 20202

O u r m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t ] o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e Nat:, ":

